DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 30 March 2020. It is noted that this application benefits from Provisional Patent Application Serial No. 62/826,618 filed 29 March 2019. Claims 1-16 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Claims 1-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.


Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-16 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 9 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 9 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 9, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of executing and adjusting (e.g., setting and monitoring tolerances) a series of tasks organized into a workflow (e.g., a coordination of tasks and actions among human actors), which is reasonably considered to be method of Organizing Human Activity and/or method steps performable by Human Mental Processing. In particular, the general subject matter to which the claims are directed serves to customize and control a sequence or series of tasks and actions that direct human actors to perform the tasks and provide inputs and results (claim 9 considered in light of paragraphs [1]-[5] of the Specification as originally filed), which is an 
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 9. In particular, claim 9 includes:
“…receiving one or more tolerance instructions…”, “…integrating the workflow tolerance into a workflow, wherein the workflow comprises at least one workflow action capable of execution…”, “…pausing the workflow upon determination of identification of the trigger…” and “…display an approval workflow upon the pausing of the workflow…”. Considered as an ordered combination, the steps/functions of claim 9 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of customizing and controlling a sequence or series of tasks and actions that direct human actors to perform the tasks and provide inputs and results, which is an ineligible concept of Organizing Human Activity, namely: managing 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 9 recites: “…generating a workflow tolerance into based on the received workflow tolerance instructions…”, “…performing evaluation of the workflow, wherein the evaluation of the workflow comprises comparing the workflow tolerance to one or more workflow actions being executed and identifying a trigger …”, and “…determining is the evaluation of the workflow identifies the trigger…”. Respectfully, absent further clarification of the recited instructions and tolerances as programming instructions executed by a processor, one of ordinary skill in the art would readily understand that given tolerance instructions and a workflow, evaluating the workflow by comparing the tolerance to workflow actions are practicable/performable by a human employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).
Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 9 does not present any technical elements but rather recites a process performable manually and through application of human mental processing. Additional elements of claim 1 that potentially integrate the exception are limited to a general recitation that the method steps are performed “by the hardware processor”.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: (1) There are no additional elements in the claim (claim 9); and (2) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (claim 1) – see MPEP 2103.05(f); serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.
Each of the above noted limitations states a result (e.g., instructions are received, a tolerance is generated and integrated into a workflow, an evaluation/comparison is performed, and a trigger is identified etc.) as associated with a respective “hardware processor” (claim 1). Beyond the general statement that a processor is involved in some unspecified manner in the recited functions, the limitations provide no further clarification with respect to the functions performed by the “hardware processor” in producing the claimed result. A recitation of “by a hardware processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  generating and integrating a tolerance, evaluating a workflow action and tolerance to determine if a pause is triggers), and sending and receiving information over a network (e.g., generating an approval workflow). 

Accordingly, claim 9 (and claim 1) is/are reasonably understood to be conducting standard, and formally manually performed process of customizing and controlling a sequence or series of tasks and actions that direct human actors to perform the tasks and provide inputs and results using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information or data over a computer network. The claimed customizing and controlling a sequence or series of tasks and actions that direct human actors to perform the tasks and provide inputs and results benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0311629, Examiner notes paragraphs [0027]-[0036]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive instructions; (2) generate a tolerance; (3) integrate the tolerance into a workflow; (4) evaluate the work flow by comparison of the workflow tolerance to one or more workflow action; and (5) pause the workflow based on the evaluation. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.



In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting 
          
Independent claim 1, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea (NOTE: The recitation of “hardware processor” of claim 1 is addressed above). 

Dependent claims 2-8 and 10-16 further list types of workflow events, outputs and inputs to the workflow, an indication that the tolerances can include thresholds and values, adjusting values and/or preventing adjusting values, and generating tolerances based on patterns of past workflows. NOTE: Clarification of processing steps performed by the processor in the identification of patterns from historical data and automated generation of tolerances based on pattern analysis (claims 6 and 14) could serve to overcome the rejection under 35 U.S.C. 101. However, as presented, the role of the processor is reasonably limited/met by display of workflow patterns to a human user and adjustments or tolerance generation being applied by the user.  The dependent claims, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[4]	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baneva et al. (United States Patent Application Publication No. 2018/0157384) in view of Saha et al. (United States Patent No. 10,324,783).

With respect to claim 1, Baneva et al. disclose a system for generating workflow tolerances, comprising: A computer system having a hardware processor and a physical memory using executable instructions that, as a result of being executed by the hardware processor, cause the computer system to: receive, by the hardware processor, one or more tolerance instructions (Baneva et al.; paragraphs [0031] [0032] [0063; See at least display of event scheme/workflow. See further selection of user-specified criteria including threshold values for the workflow/schema event); generate, by the hardware processor, a workflow tolerance based on the received one or more tolerance instructions (Baneva et al.; paragraphs [0059] [0063] [0064]; See at least workflow subscription including event selection of value thresholds as user-defined conditions to trigger extensible workflow processes, i.e., event “tolerances”); integrate, by the hardware processor, the workflow tolerance into a workflow, wherein the workflow comprises at least one workflow action capable of execution, wherein the at least one workflow action comprises at least one of: receiving data input, generating data output, and combinations thereof (Baneva et al.; paragraphs [0032] [0063] [0064]; See at least user-defined value conditions and threshold aligned with specified event payloads, i.e., data outputs); perform, by the hardware processor, evaluation of the workflow, wherein the evaluation of the workflow comprises comparison of the workflow tolerance to one or more workflow actions being executed and identification of a trigger (Baneva et al.; paragraphs [0032] [0064] [0066]; See at least analyzing event payload to defined thresholds/tolerances to determine triggering status), wherein the trigger comprises a value of the one or more executing workflow actions not complying with the workflow tolerance (Baneva et al.; paragraphs [0032] [0070]-[0073]; See at least determination of whether payload values are less then equal to or greater than threshold values, i.e., in compliance with the user-defined thresholds/tolerances); determine, by the hardware processor, 

With respect to pausing the workflow, while Baneva et al. disclose initiating approval workflows associated with actions which require administrative approval such as provisioning a new VM and it can be assume the event schema process is pausing pending the approval, Baneva et al. fail to expressly state that the workflow is paused.

However, as evidenced by Saha et al., it is well known in the art to pasue or stop a workflow process pending execution of an approval process (Saha et al.; col. 3, lines 1-15 and col. 10, lines 40-65; See at least pausing of workflow pending execution of approval processes).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the workflow controls as associated with execution of approval workflows of Baneva et al. by further including the well-known practice of pausing and resuming workflow process to allow for required administrative approvals as taught by Saha et al. The instant invention is directed to a system and method of providing for customized operating parameters for executing workflows. As Baneva et al. disclose the use of triggered approval workflows responsive to workflow execution parameters in the context of a system and method for providing for customized operating parameters for executing workflows and Saha et al. similarly 
 With respect to claim 2, Baneva et al. disclose a system wherein the data input comprises at least one of: a workflow start input, a workflow action input, and combinations thereof (Baneva et al.; paragraphs [0030]-[0032] [0066]-[0066]; See at least event topics including at least state changes, i.e., an action input). With respect to claim 3, Baneva et al. disclose a system wherein the data output comprises a workflow action output (Baneva et al.; paragraphs [0030]-[0032] [0069]; See at least event payload including data values, i.e., an action output). With respect to claim 4, while Baneva et al. disclose inputs/setting including threshold requirements associated with workflow outputs/inputs, Baneva et al. fail to disclose settings derived from historical data or patterns or previous executions of workflows.


Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the adjustments of workflow controls as associated with operating thresholds of Baneva et al. by further including the well-known practice of informing workflow modifications and control adjustments as informed by historical workflow execution data and/or execution patterns as taught by Saha et al. The instant invention is directed to a system and method of providing for customized operating parameters for executing workflows. As Baneva et al. disclose the use of adjustments of workflow controls as associated with operating thresholds in the context of a system and method for providing for customized operating parameters for executing workflows and Saha et al. similarly disclose the utility of informing workflow modifications and control adjustments as informed by historical workflow execution data and/or execution patterns in the context of a system and method for providing for customized operating parameters for executing workflows, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by applying a known technique to a known device ready for improvement to yield the predictable result of leveraging relevant historical workflow execution data and failure patterns to provide well-targeted 
With respect to claim 5, Baneva et al. disclose a system wherein the tolerance instructions comprises one or more values designated as threshold values (Baneva et al.; paragraphs [0030]-[0032]; See at least thresholds).

With respect to claim 6, while Baneva et al. disclose inputs/setting including threshold requirements associated with workflow outputs/inputs, Baneva et al. fail to disclose settings derived from historical data or patterns or previous executions of workflows. 
However, Saha et al. disclose a system which detects, by the hardware processor, a pattern of previous values of one or more previously executed workflow actions (Saha et al.; col. 14, lines 30-52; See at least pattern matching of output values to previous executions of the workflow); and generate, by the hardware processor, an automatic workflow tolerance upon the detection of the pattern of previous values of the one or more previously executed workflow actions (Saha et al. col. 14, lines 30-67 and col. 16, lines 33-67; See at least pattern based identification of failure patterns and automatic updating of the failure definition table, i.e., a form of tolerances).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the adjustments of workflow controls as associated with operating thresholds of Baneva et al. by further including the well-known practice of informing workflow modifications and control adjustments as informed by historical workflow execution 
 With respect to claim 7, Baneva et al. disclose a system wherein the approval workflow comprises a requirement of adjusting one or more values of the workflow actions (Baneva et al.; paragraphs [0066]-[0068]; See at least administrative approval workflows directed to provisions a new virtual machine, i.e., adjusting a number or “value” associated with virtual machines). 

With respect to claim 8, Baneva et al. disclose a system wherein the approval workflow comprises a prevention of adjusting one or more values of the workflow actions (Baneva et al.; 

Claims 9-16 substantially repeat the subject matter addressed above with respect to claims 1-8 as directed to performed method/process. With respect to these elements, Baneva et al. disclose performance of the method/process steps employing the enabling systems and executable instructions. Accordingly, claims 9-16 are rejected under the applied teachings, conclusions obviousness, and rationale to modify as discussed above with respect to claims 1-8.

Conclusion

[5]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wilcox et al., AUTOMATED SAMPLE WORKFLOW GATING AND DATA ANALYSIS, United States Patent Application Publication No. 2021/0063410, paragraphs [0091][0095][0124][0125]: Relevant Teachings: Wilcox et al. discloses a system and method which provides a quality tolerance assessed workflow model. The system/method includes threshold based standard for steps in a workflow and further provides for pausing the workflow to resolve failed steps not meeting a quality threshold. Wilcox et al. utilizes pattern based predictive models to target adjustments to the workflows. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683